Allowable Subject Matter
Claims 1-13, 15, & 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known display neural pixel transistor distributed circuitry architectural configurations thereof. However, none of the references alone or in combination teach: “A display configured to support multiple views, comprising: a pixel array; a backplane electronically coupled with the pixel array; and processing circuitry electronically coupled with the backplane and including transistor-level circuitry spatially distributed across the backplane, wherein the processing circuitry includes a neural network architecture configured to process an input data stream received at the display, wherein the processing circuitry is configured to: receive the input data stream, process the input data stream to generate an output data stream using the neural network architecture, and provide signaling representative of the output data stream to the pixel array through the backplane, where the pixel array is configured to contribute a particular set of light rays to generate a particular view.”  After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626